DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-18 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,211,504, Cho et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-18 can be found in claims 1-16 of U.S. Patent No. 11,211,504.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8
	Claim 1 recites the limitation “a dielectric layer on a back surface of the single crystalline silicon substrate”.  Claim 8 recites the limitation “a control passivation layer positioned between the back surface of the single crystalline silicon substrate and the polysilicon back surface field layer”.  However, upon further inspection of the specification (see paragraphs [0024] and [0072]) and Figs. 1-7, it appears that the dielectric layer and the control passivation layer recited in claim 8 correspond to the same layer.  In the case the there is a dielectric layer present, in addition to the control passivation layer, said layer is not exemplified in the Figures and one cannot reasonably ascertain what constitutes said dielectric layer.  For purposes of applying art, it is interpreted that the dielectric layer recited in claim 1 corresponds to the claimed control passivation layer as recited in claim 8.  Appropriate correction and clarification are required.
Regarding claims 2-7 and 9-18
	Claims 2-7 and 9-18 are rejected at least based on their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0299187, Chang et al. in view of US 2014/0021417, Koike et al. and US 2014/0318618, Paik et al. 
Regarding claims 1-2 and 8
Chang teaches a solar cell (100) [Figs. 1 and 12, paragraphs 0036, 011 and 0140] comprising: 
a single crystalline silicon substrate (10) [Figs. 1 and 12, paragraphs 0036, 0038 and 0110]; 
an emitter region (20a) positioned at a front surface of the single crystalline silicon substrate (10) [Figs. 1 and 12, paragraphs 0036-0038, 0050, 0110-0111 and 0140];
an anti-reflection layer (22) positioned on the emitter region (20a) [Figs. 1 and 12, paragraphs 0036, 0050, 0092 and 0140]; 
a control passivation layer (corresponding to second tunneling layer 44 comprising a dielectric material) on a back surface of the single crystalline silicon substrate (10) [Figs. 1 and 12, paragraphs 0056-0058 and 0063-0066];
a polysilicon back surface field layer (30a) on the dielectric layer (44) [Figs. 1 and 12, paragraphs 0036 and 0061];
a back passivation layer (31) positioned on the polysilicon back surface field layer (30a) [Figs. 1 and 12, paragraph 0036];
a first electrode (24) connected to the emitter region (20a) through the anti-reflection layer (22) [Figs. 1 and 12, paragraph 0036]; and 
a second electrode (34) connected to the polysilicon back surface field (30a) through the back passivation layer (31) [Figs. 1 and 12, paragraph 0036], 
wherein the control passivation layer (44) is positioned between the back surface of the single crystalline silicon substrate (10) and the polysilicon back surface field layer (30a) [Figs. 1 and 12], and
wherein ta thickness of the control passivation layer is in the range of 0.5 nm to 10 nm (0.5 nm to 5 nm) [paragraph 0059].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Chang does not teach each of the first and second electrodes includes silver particles and a glass frit including TeO.
Koike teaches a conductive front contacts and back contacts for use in solar cells 
 (the conductive paste composition can be applied to light receiving and back surface side electrodes) [Abstract, paragraphs 0002, 0006 and 0106], each comprising silver particles and a glass frit including TeO (the conductive pastes comprise silver powder and a TeO loaded glass frit) [paragraphs 0059, 0065, 0071, 0074 and 0079-0080], wherein said contact composition is capable of forming front and back surface electrodes having a high bond strength and a low contact resistance, improves the ohmic contact, and enables a high energy conversion efficiency to be achieved [paragraphs 0009, 0014, 0059, 0078 and 0106].
	Chang and Koike are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second electrodes of Chang to include silver particles and a glass frit including TeO, as in Koike, in order to provide electrodes having a high bond strength and a low contact resistance, improved ohmic contact, and that enable a high energy conversion efficiency to be achieved [paragraphs 0009, 0014, 0059, 0078 and 0106].	
Modified Chang does not teach a content of the glass frit per unit volume contained in the second electrode being less than a content of the glass frit per unit volume contained in the first electrode. 
However, the glass frit within electrodes for use in solar cells is recognized as a result effective variable by Paik.
Paik teaches that the content of the glass frit per unit volume contained in front and rear electrode layers, wherein if the content of the glass frit is less than 0.1 wt %, adhesive strength of the formed electrode pattern may not be sufficient, and if it is greater than 8 wt %, sinterability of electrode pattern may be lowered to increase resistance of the electrode [paragraph 0076].
Absent a showing of criticality or unexpected results with respect to the amount of the glass frit contained in the first and second electrodes (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired adhesive strength and conductivity [Paik, paragraph 0076].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
With regards to the limitations “wherein crystallites formed by a combination of the silver particles of the second electrode and silicon of the polysilicon back surface layer are formed at an interface between the second electrode and the polysilicon back surface layer, but not in the dielectric layer and the back surface of the single crystalline silicon substrate” and “wherein crystallites formed by a combination of the silver particles of the first electrode and silicon of a front surface of the emitter region are formed at an interface between the first electrode and the emitter region”, Modified Chang teaches that the crystalline tellurium compound diffuses at the interfaces [Koike, paragraphs 0019 and 0068].  Modified Chang further teaches that it is well known for metal particles within the electrode to diffuse into the silicon substrate during firing [Koike, paragraphs 0105-0106].
Therefore, because the structure of the prior art is the same as the one claimed i.e., silicon conductive region sharing an interface with a silver electrode, the claimed properties or functions are presumed to be inherent.  It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Regarding claim 3
Modified Chang teaches the solar cell as set forth above, wherein the second electrode includes: a first layer (corresponding to the glass phase) where the glass frit including tellurium oxide (TeO) is positioned at an interface between the second electrode and the second conductive region (the glass phase and the tellurium compound phase being united through an interface) [Koike, paragraphs 0018 and 0067]; and a second layer (corresponding to the tellurium compound phase) where the silver particles and the glass frit not including tellurium oxide (TeO) is positioned on the first layer [Koike, paragraphs 0018 and 0067].
Regarding claim 4
Modified Chang teaches the solar cell as set forth above, wherein the content of the glass frit per unit volume contained in the first electrode is 6 wt % to 8 wt % (0.5 mass % to 10 mass) [Koike, paragraph 0084; Paik, paragraph 0076], and wherein the content of the glass frit per unit volume contained in the second electrode is 2.5 wt % to 5.0 wt % (0.5 mass % to 10 mass) [Koike, paragraph 0084; Paik, paragraph 0076].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, modified Chang teaches that if the content of the glass frit is less than 0.1 wt %, adhesive strength of the formed electrode pattern may not be sufficient, and if it is greater than 8 wt %, sinterability of electrode pattern may be lowered to increase resistance of the electrode [paragraph 0076].
Absent a showing of criticality or unexpected results with respect to the amount of the glass frit contained in the first and second electrodes (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired adhesive strength and conductivity [Paik, paragraph 0076].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 5
Modified Chang does not teach a content of the silver particles per unit volume contained in the first electrode is more than a content of the silver particles per unit volume contained in the second electrode. 
However, the content of metal particles per unit volume in conductive pastes for forming electrodes is considered a result effective variable by modified Chang. 
	Modified Chang teaches that when the content of metal particles in the composition is too high the printing/deposition of the composition becomes difficult due to the viscosity being too high, and if it is too low, the electrode may not have sufficient conductivity [Paik, paragraph 0073; Koike paragraph 0064].
Absent a showing of criticality or unexpected results with respect to the amount of the metal particles contained in the first and second electrodes (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired conductivity and viscosity [Paik, paragraph 0076].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 6
Modified Chang teaches the solar cell as set forth above, wherein the content of the silver particles per unit volume contained in the first electrode is 82 wt % to 92 wt % (at least 40 mass % but not more than 95 mass %) [Koike, paragraph 0064; Paik, paragraph 0073], and wherein the content of the silver particles per unit volume contained in the second electrode is 68 wt % to 73 wt % (at least 40 mass % but not more than 95 mass %) [Koike, paragraph 0064; Paik, paragraph 0073].
Further, Modified Chang teaches that when the content of metal particles in the composition is too high the printing/deposition of the composition becomes difficult due to the viscosity being too high, and if it is too low, the electrode may not have sufficient conductivity [Paik, paragraph 0073; Koike paragraph 0064].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Absent a showing of criticality or unexpected results with respect to the amount of the metal particles contained in the first and second electrodes (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to
Regarding claim 9
Modified Chang teaches the solar cell as set forth above, wherein the thickness of the emitter region (20a) is 300 nm to 700 nm (50 nm to 500 nm) [Chang, paragraph 0122], wherein the thickness of the polysilicon back surface field layer (30b) is within a range (5 nm to 100 nm) that is less than the thickness of the first conductive region (20a) [Chang, paragraphs 0122 and 0136].
Modified Chang does not teach the thickness of the second conductive region (30b) being 290 nm to 390 nm.  However, modified Chang teaches that the thickness of said region is selected taking into consideration recombination of carriers, minimization of damage to the substrate, and electrical properties of the conductive region [Chang, paragraphs 0122 and 0136].
Absent a showing of criticality or unexpected results with respect to the thickness of the second conductive region (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired recombination of carriers and electrical properties while minimizing damage to the substrate [Chang, paragraphs 0122 and 0136].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 10
Modified Chang teaches the solar cell as set forth above, wherein the glass frit of the second electrode further includes at least one of a PbO-based material and a BiO-based material [Koike, paragraphs 0074-0075]. 
Regarding claim 11
With regards to the limitation “wherein a melting point of the glass frit including tellurium oxide (TeO) is 200°C to 500°C”, because the material of the glass frit is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 12
Modified Chang teaches the solar cell as set forth above, wherein the glass frit of the first electrode includes at least one of a PbO-based material and a BiO-based material [Koike, paragraph 0074]. 
Regarding claim 13
Modified Chang teaches the solar cell as set forth above, wherein the metal particles of the first electrode (24) include first silver particles having a circular shape or an oval shape and second silver particles which have a long axis and have a plate shape having an uneven surface (the metal particles may include various shapes such as circular/spherical, flake-like shapes, and irregular shapes, wherein the shape of the particles is not limited) [Koike, paragraph 0061], and wherein the silver particles of the second electrode (34) include the first silver particles and do not include the second silver particles (the shape of the particles may be spherical) [Koike, paragraph 0061]. 
Regarding claim 14
Modified Chang does not teach a length of the long axis of the second silver particle included in the first electrode is greater than a size of the first silver particle included in each of the first and second electrodes.
However, the size and shape of the silver particles within electrode layers is recognized as a result-effective variable by modified Chang.
	When the size of the silver particles is too small, the powder may be excessively surface treated to increase viscosity when preparing a paste, and if the particle size of nano silver powder is too large, sintering temperature may be increased to increase resistance of a front electrode [Paik, paragraph 0060].
Absent a showing of criticality or unexpected results with respect to the size of the metallic/silver particles (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired viscosity when preparing the paste and resistance [Paik, paragraph 0060].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claim 15
Modified Chang teaches the solar cell as set forth above, wherein the glass frit of the second electrode includes the PbO-based material [Koike, paragraph 0074].
Regarding claim 16
Modified Chang teaches the solar cell as set forth above, wherein the glass frit of the first electrode includes the PbO-based material [Koike, paragraph 0074].
Regarding claim 17
Modified Chang teaches the solar cell as set forth above, wherein the interface between the second electrode (34) and the polysilicon back surface field layer (30b) is located between the back surface of the polysilicon back surface field layer (30b) and an interior of the polysilicon back surface field layer (30b) [Chang, Figs. 1, 5 and 12, paragraphs 0067 and 0089].
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0299187, Chang et al. in view of US 2014/0021417, Koike et al., US 2014/0318618, Paik et al. as applied to claims 1-6 and 8-17 above, and further in view of US 2011/0126907, Lee et al.
Regarding claims 7 and 18
All the limitations of claims 1 and 3 have been set forth above.
Modified Chang does not teach a thickness of the back-passivation layer being less than a thickness of the anti-reflection layer, wherein the thickness of the anti-reflection layer is 100 nm to 140 nm, and wherein the thickness of the back passivation layer is 65 nm to 105 nm within a range that is less than the thickness of the anti-reflection layer.
Lee teaches a solar cell comprising a top anti reflection layer (120) and a rear passivation layer (160) [Fig. 2, paragraphs 0044 and 0066], wherein when the anti-reflection layer (120) and the passivation layer (160) thicknesses in a range of 5 nm to 300 nm and 50 nm to 100 nm respectively, suitable passivation and anti-reflection functions are performed [paragrapgs 0044 and 0066].
 Modified Chang and Lee are analogous inventions in the field of solar cells.  It would have been obvious ton one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the anti0reflection layer and the passivation layer of modified Chang, to be within the ranges disclosed in Lee, because said thickness ranges provide suitable passivation and anti-reflection functions [Lee, paragrapgs 0044 and 0066].
It is noted that the above combination necessarily teaches the thickness of the back passivation layer being less than a thickness of the anti-reflection layer, and in the second layer (tellurium phase) having a thickness that is less than a thickness of the back passivation layer (instant claim 18).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0220411, Lee et al. teaches a solar cell wherein, during the thermal process, silver contained in the back electrode is diffused into the silicon substrate [paragraph 0231].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721